Citation Nr: 1325195	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  07-24 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increases in the "staged" ratings assigned to bilateral hearing loss (in excess of 0 percent from January 30, 2001, 10 percent from August 19, 2003, and 60 percent from April 2, 2005).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 2, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to August 1960 and from October 1961 to August 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective January 30, 2002.  The Veteran disagreed with the rating assigned and in a March 2003 rating decision, the RO assigned an earlier effective date of January 30, 2001, for the award of service connection for bilateral hearing loss.  The Veteran continued his appeal for an increased rating and in a June 2005 rating decision, the RO granted an increased rating of 60 percent, effective April 2, 2005.  The RO issued a statement of the case (SOC) on the same date as the June 2005 rating decision, addressing the issue of entitlement to an increased rating for bilateral hearing loss.  The Veteran responded, also in June 2005, with a VA Form 9, substantive appeal, stating that an earlier effective date for the 60 percent rating was warranted.  His claim was, thereafter, developed and adjudicated as an earlier effective date claim.

In December 2006, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge sitting in Washington, DC.  A transcript of that hearing is associated with the claims file.  

In a May 2007 decision, the Board, in pertinent part, denied entitlement to an effective date earlier than April 2, 2005, for the award of a 60 percent rating for bilateral hearing loss.  In September 2007, the Veteran submitted a statement that served as both a motion for reconsideration and a motion for clear and unmistakable error (CUE) as to that decision.  The Board denied the motion for reconsideration in March 2008, and denied the motion for CUE in March 2009.  However, in February 2010, the Board determined that evidence pertinent to the issue of entitlement to an effective date earlier than April 2, 2005, for the award of a 60 percent rating for the Veteran's bilateral hearing loss was in VA's constructive possession at the time of the Board's May 2007 decision, but was not associated with the claims file or received at the Board until after its issuance.  Accordingly, the May 2007 Board decision addressing the issue of entitlement to an effective date earlier than April 2, 2005, for the award of a 60 percent rating for the Veteran's bilateral hearing loss was vacated.  Similarly, because the May 2007 Board decision had been vacated, that meant there was no final decision in that matter, and therefore there could be no motion for CUE in the May 2007 decision.  Accordingly, the March 2009 Board decision addressing the motion for CUE was also vacated.

In February 2010, the Board remanded the Veteran's claim for an earlier effective date for additional development.  Pursuant to such development, in a March 2011 rating decision, the RO granted a 10 percent rating for the Veteran's bilateral hearing loss, effective August 19, 2003.  

In October 2011, the Board recognized that the Veteran's claim for an increased rating remained on appeal, and the issues before the Board were characterized as: 1) entitlement to an effective date prior to April 2, 2005 for the assignment of a 60 percent rating for the service-connected bilateral hearing loss; and 2) entitlement to an increased disability rating for the service-connected bilateral hearing loss, rated as noncompensable from January 30, 2001, rated as 10 percent disabling from August 19, 2003, and rated as 60 percent disabling from April 2, 2005.  Both issues were remanded for a hearing before a Decision Review Officer (DRO) at the RO.  

In July 2012, a hearing was held before a DRO at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  

The Veterans Law Judge who issued the February 2010 and October 2011 decisions is no longer with the Board and the case has been reassigned to the undersigned.  In February 2013, the Veteran testified at a videoconference hearing at the RO before the undersigned sitting in Washington, DC.  A transcript of the hearing is associated with the claims file.  

As noted above, the Veteran's claim as it relates to his bilateral hearing loss disability was most recently characterized as two issues: one for an earlier effective date for the 60 percent rating assigned for that disability, and one as an increased rating claim.  From statements submitted by the Veteran as well as the testimony offered during the February 2013 videoconference hearing, it is clear that what he seeks is an increased rating for all stages currently on appeal, and not just an earlier effective date for the 60 percent rating.  In light of this, the Board has again recharacterized the claim as stated on the first page.  Notably, the Veteran is not prejudiced by this interpretation of his claim, as it is favorable to him.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the pendency of this appeal, in a May 2006 rating decision, the Veteran was awarded a TDIU rating, effective from April 2, 2005.  In a May 2011 statement, the Veteran's representative argued that the Veteran was entitled to a TDIU rating prior to that date.  Because the ratings assigned for the Veteran's bilateral hearing loss disability were (partially) increased subsequent to the May 2006 rating decision, and in light of the Court's holding in Rice, the Board finds that the question of whether an increased rating may be warranted for the period prior to April 2, 2005, based on entitlement to a TDIU rating is part of the Veteran's appeal for higher ratings for his service-connected bilateral hearing loss.  For the sake of clarity, the Board has separately listed this issue above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, additional evidentiary development is required before the Veteran's claim may be adjudicated on its merits. 

At the February 2013 videoconference hearing, the Veteran indicated that his disability had increased in severity since his most recent audiological evaluation in April 2005.  Such allegation would, of itself, be sufficient cause to schedule the Veteran for a reexamination.  See 38 C.F.R. § 3.327(a).  However, another VA audiological evaluation is also needed because the reports of the prior examinations failed to address the functional effects caused by the Veteran's bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Second, the most recent VA treatment records associated with the claims file are from September 2009; however, a review of such records indicates that the Veteran may have undergone audiometry for treatment purposes in July 2004, June 2005, and in March 2009, and reports of such evaluations are not in the record and should be obtained on remand.

Third, clarification is required for the private audiometry reports dated in January 2002, February 2002, April 2002, and in December 2002.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

Finally, the Veteran's entitlement to a TDIU rating prior to April 2, 2005, should be addressed upon readjudication.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. 	Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all sources identified, specifically including records of all VA treatment the Veteran has received for his bilateral hearing loss since September 2009, as well as a copy of the July 2004, June 2005, and March 2009 audiometry reports.  (If an audiometric evaluation was not completed in July 2004, June 2005, and/or March 2009, such must be explicitly noted for the record.)

2. 	Contact the audiologists who conducted the January 2002, February 2002, April 2002 and December 2002 audiometry reports of record and ask that they (i) provide the exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz); and (ii) clarify whether speech discrimination testing was conducted using the Maryland CNC test.  All attempts to seek clarification, and any response received, must be documented in the claims file.

3.  Arrange for an audiological evaluation (with audiometric studies) to determine the current severity of the Veteran's bilateral hearing loss.  The examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss).

The examiner should provide a rationale for all opinions given.  If the examiner is unable to render any opinion requested, it should be so stated for the record, along with an explanation of the reason why such opinion is not possible.
 

4.	Then readjudicate the matter of the ratings assigned for the Veteran's service-connected bilateral hearing loss, to include consideration of whether an increase may be awarded based on a TDIU award prior to April 2, 2005.  If any part of the Veteran's claim is denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

